Citation Nr: 1313956	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  12-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for the combined sensory motor peripheral neuropathy of the left ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for the fracture of the left ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability for the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.

The Veteran's service connection claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

In February 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision and remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for the combined sensory motor peripheral neuropathy of the left ankle and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the appeal, the Veteran's service-connected fracture of the left ankle has not been shown to be productive of a moderate impairment of the tibia/fibula or marked limitation of range of motion.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected fracture of the left ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.41, 4.71a, DC 5262 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's claim, the RO sent the Veteran a VCAA letter in March 2010.  At the outset, the RO characterized the issue as a claim appearing to seek service connection for symptoms of "generalized limb weakness and numbness" based on evidence the Veteran submitted so the RO asked for clarification from the Veteran.  It was later determined that the Veteran was actually seeking higher evaluations for his service connected disabilities in addition to TDIU.  As the VCAA notice contained information concerning how VA determines a disability rating and the Veteran has submitted statements and provided testimony demonstrating his actual knowledge that evidence of a worsening of the disability is necessary to substantiate his claim, the Board finds no prejudicial error with respect to the duty to notify.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The Social Security Administration (SSA) informed VA in June 2010 that the Veteran did not have any records pertaining to potential disability benefits; therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).
The RO provided the Veteran with appropriate VA examinations in April 2009, March 2010, and December 2011.  In his January 2012 Substantive Appeal, the Veteran argued that the December 2011 VA examination was inadequate because the examiner did not spend enough time examining the Veteran.  The Board is cognizant of the Veteran's contention; however, a review of the examination report shows that the examiner reported on the Veteran's medical history and current complaints and provided the findings necessary to evaluate the disability under the applicable rating criteria.  For these reasons, the Board does not find that the examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Furthermore, the Veteran was afforded a Board hearing in February 2013.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  During the hearing, the Veteran was advised that the purpose of the hearing was for him to provide lay testimony on why he believed he was entitled to higher disability ratings.  The Veteran provided this lay evidence during the hearing.  Medical evidence establishing the level of disability was already of record, and there was no testimony from the Veteran that suggested there was overlooked outstanding medical evidence relevant to the claim.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) were met.  Based on all the foregoing, the Board finds that VA's duty to assist has been met.  

II.  Increased Rating Claim

A.  General Regulations and Statutes 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Separate DCs identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Fracture of the Left Ankle

The Veteran's service-connected fracture of the left ankle is currently assigned a 10 percent evaluation under DC 5262.  38 C.F.R. § 4.71a.  He asserts that he is entitled to a higher disability rating.

DC 5262 contemplates impairment of the tibia and fibula.  DC 5262 assigns a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44 (2012).  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The words "slight," "moderate" and "severe" as used in the various DCs are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  In other words, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2012).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2012), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2012) (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the DCs governing limitation of motion should be considered.  Applying the above regulations to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected fracture of the left ankle, as the evidence does not establish that his symptoms are productive of a moderate disability.   38 C.F.R. § 4.71a, DC 5262.

Specifically, just prior to filing his increased rating claim in February 2010, the Veteran was afforded a VA joints examination in April 2009.  At the examination, the Veteran reported pain, stiffness, limitation of motion, and weakness in his left ankle.  The examiner physically examined the Veteran, took X-rays of the left ankle, and reviewed the claims file.  The examiner determined that the Veteran's left ankle was not manifested by the following symptoms: instability; giving way; weakness; locking; dislocation; subluxation; deformity; incoordination; inflammation; effusions; or, flare-ups.  The Veteran's left ankle was, however, manifested by pain and stiffness.  The Veteran used a cane regularly.  The Veteran was not able to stand for more than a few minutes or walk for more than a few yards.  The examiner found that the Veteran did not have ankle instability or tendon abnormality.  The Veteran displayed the following ranges of motion in his left ankle: dorsiflexion to 10 degrees (normal is 20 degrees) and plantar flexion to 20 degrees (normal is 45 degrees).  The examiner found that there was no objective evidence of pain with active motion of the left ankle.  Regarding DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner determined that there was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.

The Veteran was afforded another VA joints examination in March 2010.  At the examination, the Veteran reported pain, stiffness, limitation of motion, and swelling in his left ankle.  The Veteran denied experiencing the following symptoms in his left ankle: weakness; heat; redness; giving way; lack of endurance; locking; fatigability; deformity; tenderness; drainage; effusion; subluxation; or, dislocation.  He described experiencing flare-ups of his left ankle, which occurred following physical activity.  He stated that these flare-ups occurred as often as once a day and lasted for 24 hours.  During the flare-up, the Veteran described his pain as a 6 on a scale of 1 to 10, with 10 being the worst.  He reported difficulty with standing and walking on his left ankle.  Following a physical examination of the Veteran and X-rays of the left ankle, the examiner found that the Veteran's gait was abnormal, as he walked with a limp.  The examiner found that the Veteran's left ankle was not manifested by the following symptoms: edema; tenderness; instability; abnormal movement; effusion; weakness; tenderness; redness; heat; deformity; malalignment; drainage; subluxation; guarding of movement; or, anklyosis.  The Veteran displayed the following ranges of motion in his left ankle: dorsiflexion to 20 degrees (normal) and plantar flexion to 45 degrees (normal), even when considering the Veteran's pain.  Regarding DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner determined that repetitive motion of the left ankle was possible, and that the left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of the joint.  The examiner found that the Veteran did not have malunion to the os calcis or malunion of the astralgus on the left.

Most recently, the Veteran was afforded another VA joints examination in December 2011.  The Veteran reported pain, weakness, and swelling of his left ankle, but denied any giving way, subluxation, or dislocation of his left ankle.  He used a cane constantly and a walker occasionally.  The Veteran stated that the function of his left ankle was not impacted by flare-ups.  The examiner physically examined the Veteran, took X-rays of the left ankle, and reviewed the claims file.  The examiner found that the Veteran did not have tenderness in his left ankle.  He had active movement against some resistance in the left ankle plantar flexion, and active movement against gravity in the left ankle dorsiflexion.  The Veteran did not have anklyosis of the left ankle.  The Veteran displayed the following ranges of motion in his left ankle: dorsiflexion to 10 degrees (normal is 20 degrees) and plantar flexion to 35 degrees (normal is 45 degrees).  The examiner found that there was no objective evidence of painful motion.  Regarding DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veteran was able to perform repetitive-use testing with three repetitions, and did not have additional limitation in range of motion of the left ankle following repetitive-use testing.  The examiner found that the Veteran did have less movement than normal, weakened movement, excess fatigability, incoordination, atrophy of disuse, and disturbance of locomotion following repetitive use of the left ankle; however, the examiner found that these symptoms were due to the peripheral neuropathy in the left ankle, and not due to the ankle disorder itself.  The examiner also determined that the Veteran did not have functional impairment of his lower left extremity, such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.

The Veteran's remaining VA treatment records document the Veteran's complaints of pain, stiffness, throbbing, and burning sensations in his left ankle, and do not provide contrary evidence to that obtained at the VA examinations.

Therefore, applying the aforementioned criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher disability rating for his left ankle fracture.  The evidence of record does not establish that the Veteran has a moderate disability - the requirements for the next higher rating of 20 percent.  At all of the VA examinations, the VA examiners found that the Veteran's left ankle was not manifested by: instability; weakness; subluxation; deformity; effusion; or, ankylosis.  At the December 2011 VA examination, the Veteran had active movement against some resistance in the left ankle plantar flexion, and active movement against gravity in the left ankle dorsiflexion.  The December 2011 VA examiner also found that the Veteran did not have functional impairment of his lower left extremity, such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Further, the March 2010 VA examiner found that the Veteran's left ankle was not manifested by malunion of the joint.  Instead, the Veteran's fracture of the left ankle is primarily manifested by the Veteran's subjective complaints of pain, stiffness, and swelling, which is consistent with a 10 percent rating under Diagnostic Code 5262.  

The Board considered the Veteran's complaints of pain, stiffness, and swelling.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability would be more than 10 percent disabling under Diagnostic Code 5262.  Further, all of the VA examiners found that the Veteran did not have additional limitation in range of motion of the left ankle following repetitive-use testing.  The December 2011 VA examiner found that the Veteran had additional symptomatology following repetitive use of the left ankle, but he attributed these symptoms to the Veteran's peripheral neuropathy of the left ankle, and not the fracture of the left ankle.  Indeed, the Veteran complained of flare-ups in 2010 but the record clearly shows through several statements of record (including the January 2012 VA Form 9) and testimony provided at the Board hearing, that the Veteran's primary complaints are symptoms associated with the neuropathy affecting his left ankle (which is an issue the Board is remanding for further development).  For example, he described experiencing flare-ups during physical activity, including difficulty with standing and walking at the 2010 VA examination, and at the hearing, the Veteran associated these complaints with the neuropathy.  Indeed, even when the hearing turned to the issue of the ankle fracture, the Veteran's focus was the inability to feel his foot when he walked (i.e., the neuropathy associated with the left ankle).  Thus, the Board finds that the evidence of record does not support the assignment of a higher disability rating based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered other DCs to ascertain whether the Veteran's fracture of the left ankle would be awarded a higher rating under an alternate code.  

In this regard, DC 5270 provides ratings for ankylosis of the ankle.  38 C.F.R. 
§ 4.71a.  However, the evidence of record does not demonstrate that the Veteran has ankylosis of his left ankle.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, the Veteran has retained range of motion in his left ankle, albeit limited.  Further, the March 2010 and December 2011 VA examiners specifically found that the Veteran did not have ankloysis of his left ankle.  Thus, the Veteran is not entitled to a higher disability rating under this code.  38 C.F.R. § 4.71a, DC 5270.

Additionally, DC 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Here, the Veteran's ranges of motion of his left ankle do not demonstrate that he has marked limitation of motion of his left ankle.  At the VA compensation examinations, the Veteran's ranges of motion of his left ankle were normal to moderately limited.  However, the ranges of motion did not demonstrate marked limitation of motion of the left ankle, even when considering the Veteran's pain.  The Veteran's fracture disability does not actually result in functional loss comparable to marked limitation of motion.  Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). This is not shown with respect to the fracture disability.  Thus, the Board finds that the Veteran is not entitled to a higher disability rating under this alternate code.  38 C.F.R. § 4.71a, DC 5271.  

The Board also notes that the Veteran was diagnosed with degenerative or traumatic arthritis of the left ankle, based on X-rays taken at the December 2011 VA examination.  In this regard, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  As described above, the Veteran does have limitation of motion of his left ankle, and the appropriate DCs for limitation of motion of the left ankle (DCs 5270 and 5271) were discussed above.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his fracture of the left ankle under DC 5003.  38 C.F.R. § 4.71a.  

In summary, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected fracture of the left ankle.  38 C.F.R. 
§ 4.71a.  

The Board notes that in adjudicating a claim the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

The Veteran's fracture of the left ankle has never met the requirements for a higher disability rating since one year prior to filing his claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.

C. Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous DCs contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (determining that when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" 38 C.F.R. § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected fracture of the left ankle and his service-connected combined sensory motor peripheral neuropathy of the left ankle inadequate.  This disability was evaluated under 38 C.F.R. 
§ 4.71a, DC 5262, and other potentially applicable diagnostic codes.  The Board finds that these criteria specifically contemplate the Veteran's levels of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by pain, stiffness, and swelling.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for a 10 percent rating for the Veteran's fracture of the left ankle more than reasonably describe the Veteran's disability levels and symptomatology.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.71a, 4.124a, DCs 5276, 8522. 


ORDER

An evaluation in excess of 10 percent for the service-connected fracture of the left ankle is denied.
                                                    

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

At the Board hearing (a videoconference in which the Veteran was at the Houston RO and the undersigned was in Washington, D.C.), the Veteran submitted additional evidence accompanied by a waiver.  In particular, the Veteran's representative referred to a December 2012 letter from the Neurology Department at the Michael E. DeBakey Medical Center (i.e., VA Medical Center (VAMC) in Houston, Texas).  See Board hearing transcript, page 4.  The representative indicated that the letter stated that the Veteran's peripheral neuropathy in all of his extremities was affecting his ability to work, and that these disabilities were permanent.  Id.  Also referenced were records from the VA Vocational Rehabilitation and Employment Department.  This evidence is not in the Veteran's paper claims file or Virtual VA paperless claims file.  Thus, on remand, this evidence must be associated with the Veteran's file.  Also, the Veteran's vocational rehabilitation folder should be associated with the claims file and a medical opinion obtained addressing whether the Veteran's service connected disabilities alone render him unable to obtain substantial gainful employment. 

Additionally, the most recent outpatient treatment records from the VAMC in Houston, Texas, are dated from November 2011, as shown on the Veteran's Virtual VA paperless claims file.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate the evidence and waiver (including the December 2012 letter from the Neurology Department at the Michael E. DeBakey Medical Center) the Veteran submitted at the time of the February 2013 Board hearing with the paper claims file or Virtual VA paperless claims file.  If this evidence is unavailable, ask the Veteran to send a copy of this evidence if he has a copy of this evidence. 

2.  Obtain all pertinent VA outpatient treatment records from the Houston, Texas, VAMC since November 2011 that have not been secured for inclusion in the record.

3.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.

4.  Thereafter, send the claims file to an appropriate examiner and ask him/her to review the claims file and answer the following question:

The examiner should opine as to whether the Veteran's service-connected disabilities (combined sensory motor peripheral neuropathy of the left ankle and fracture of the left ankle) render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion. 

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings and conclusions should be supported by a rationale.

5.  Thereafter, readjudicate the Veteran's claims, to include consideration of whether the Veteran's TDIU claim should be referred to the Director of C & P for extra-schedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


